DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
para [0067], line 3, "innacurate" should read "inaccurate"
Appropriate correction is required.

Sequence Listing
As per MPEP 2422.03(a):
“Pursuant to the EFS-Web Legal Framework, applicants may submit a sequence listing under 37 CFR 1.821 as an as ASCII text file via EFS-Web instead of on compact disc, provided the specification contains a statement in a separate paragraph (preferably on the first page) that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.”
Consequently, an amendment to the specification as specified above is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication No. US 2005/0123954 A1 to Feldsine, as evidenced by Kermekchiev et al. (Nucleic Acid Research (2009); hereinafter “Kermekchiev”), in view of WIPO Publication No. WO 2017/015574 A1 to Ladisch et al. (hereinafter “Ladisch”).
Regarding claim 1, Feldsine teaches a method comprising steps of (Abstract): 
obtaining an environmental sample comprising a microorganism (para [0010] “the invention provides a method of detecting the presence of a microorganism within a sample. The method includes contacting a sample with an agent that binds to a microorganism or component thereof for a time sufficient to allow the agent to bind the microorganism, concentrating or isolating complexes comprising the agent and the microorganism, performing nucleic acid amplification using one or more primers specific for a polynucleotide of the microorganism in the presence of the complex, and determining the presence of amplified nucleic acids, thereby detecting the presence of the microorganism within the sample”; para [0058] “In another embodiment, the invention may be used to detect the presence of a microorganism in an environmental sample.”),
wherein the microorganism comprises a nucleic acid (para [0034] “The present invention provides novel methods, compositions and kits that are useful in the preparation of samples for nucleic acid amplification”); concentrating the environmental sample to produce a concentrated sample (para [0034] “the methods of the invention provide for the concentration or isolation of microorganisms from a sample, such as, e.g., a matrix, as described herein, thereby facilitating detection of the microorganisms via nucleic acid amplification”), contacting the concentrated sample with a nucleic acid amplification reagent in a reaction vessel (para [0012] “the invention includes a method for sample preparation of carrier matrices containing microorganisms of interest for nucleic acid amplification…concentrating the cell/particle complex by physical means, and placing the cell/particle complex into a sealed reaction vessel for nucleic acid amplification without extraction of the nucleic acid 
wherein the concentrated sample is directly contacted with the nucleic acid amplification reagent without any intervening steps (para [0034] “The methods and kits of the present invention provide significant advantages over current technologies, including, in certain embodiments, providing rapid and reliable means of detecting a microorganism in a sample, without the need for lysing cells or purifying nucleic acids from cells prior to nucleic acid amplification.”; para [0012] “the invention includes a method for sample preparation of carrier matrices containing microorganisms of interest for nucleic acid amplification, which includes contacting antibody-coated particles with a carrier matrix to capture microorganisms of interest to create a cell/particle complex, concentrating the cell/particle complex by physical means, and placing the cell/particle complex into a sealed reaction vessel for nucleic acid amplification without extraction of the nucleic acid prior to placement in the reaction vessel.”); and performing a nucleic acid amplification reaction on the nucleic acid from the microorganism in the concentrated sample (para [0012] “the invention includes a method for sample preparation of carrier matrices containing microorganisms of interest for nucleic acid amplification…concentrating the cell/particle complex by physical means, and placing the cell/particle complex into a sealed reaction vessel for nucleic acid amplification without extraction of the nucleic acid prior to placement in the reaction vessel.”).
Feldsine does not teach the microorganism is concentrated about 2-fold to about 125-fold in the concentrated sample as compared to the environmental sample. 
Ladisch teaches a method of rapid detection of microorganisms, comprising the steps of (Abstract): obtaining a sample comprising a microorganism (para [0013] “Aspects of the invention include methods for detecting pathogens in food samples. Steps of the methods may include obtaining a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feldsine by concentrating the sample to comprise about 2-fold to about 125-fold of microorganism compared to the environmental sample, in 

Regarding claim 2, Feldsine, in view of Ladisch, teaches the method of claim 1, and Feldsine teaches the environmental sample is a water sample selected from the group consisting of industrial cooling tower water, untreated fresh water, waste water, stagnant water, wash water, grey water and water obtained from a lavatory, shower, bathtub, toilet, sink (para [0058] “Examples of environmental samples include, but are not limited to, dirt, dust, plants, and water samples. Water from any source may be tested according to the invention, including, e.g., water from swimming pools, heating and cooling systems, and natural or outdoor waters, e.g., lakes and rivers”).

Regarding claim 3, Feldsine, in view of Ladisch, teaches the method of claim 1, and Feldsine teaches the microorganism is a bacteria, cyanobacteria, virus, protozoa, fungus or rotifer (para [0062] “the invention may be used to detect any infectious agent. As used herein, an “infectious agent” is any living organism capable of infecting a host. Infectious agents include, for example, bacteria, viruses, fungi, and protozoa.”)

Regarding claim 4, Feldsine, in view of Ladisch, teaches the method of claim 3, and Feldsine teaches the bacteria is selected from the group consisting of Alicyclobacillus, Aeromonas, Bacteroides, Bifidobacterium, Campylobacter, Citrobacter, Clostridia, Enterobacter, Enteroccocus, Escherichia, Eubacterium, Klebsiella, Lactobacillus, Legionella, Listeria, Mycobacterium, Pseudomonas, Raoultella, Salmonella, Shigella, Streptococcus, Vibrio and combinations thereof (para [0062] “the invention may be used to detect any infectious agent…… Aeromonas hydrophila…Bacteroides spp…Campylobacter fetus subsp. Fetus, Campylobacter jejuni…Citrobacter spp….Clostridium botulinum, Clostridium difficile, 

Regarding claim 5, Feldsine, in view of Ladisch, teaches the method of claim 3, and Feldsine teaches the bacteria is selected from the group consisting of Legionella pneumophila, Legionella longbeachae, Legionella bozemannii, Legionella micdadei, Legionella feeleii, Legionella dumoffii, Legionella wasdworthii, Legionella anisa and combinations thereof (para [0062]).
  
Regarding claim 6, Feldsine, in view of Ladisch, teaches the method of claim 3, and Feldsine teaches the bacteria are Escherichia coli (para [0062]).

Regarding claim 7, Feldsine, in view of Ladisch, teaches the method of claim 1, and Ladisch teaches the environmental sample is concentrated to produce the concentrated sample by filtration, evaporation and/or centrifugation (Abstract “Methods for rapidly concentrating a food sample for efficient detection of bacteria are disclosed. A microfiltration approach followed by centrifugation was used to concentrate the cells with an enzyme (e.g., a protease) added at the beginning of the process to facilitate more efficient micro-filtering.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have concentrated the sample using filtration, in order to provide concentrated samples in a time effective manner (para [00163] “Microfiltration has 

Regarding claim 8, Feldsine, in view of Ladisch, teaches the method of claim 1, and Ladisch teaches the environmental sample is concentrated to produce the concentrated sample by filtration (Abstract “Methods for rapidly concentrating a food sample for efficient detection of bacteria are disclosed. A microfiltration approach followed by centrifugation was used to concentrate the cells with an enzyme (e.g., a protease) added at the beginning of the process to facilitate more efficient micro-filtering.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have concentrated the sample using filtration, in order to provide concentrated samples in a time effective manner, as taught by Ladisch (para [00163] Microfiltration has been examined over the last 30 years as a way to reduce the time required to obtain a suitably concentrated sample for interrogation by PCR or other detection techniques.”).

Regarding claim 9, Feldsine, in view of Ladisch, teaches the method of claim 8, and Ladisch teaches the filtration step comprises washing a retentate and/or eluting the concentrated sample from the filter (para [00124] “Concentration: The resulting liquid was processed through the automated C3D begun by adding liquid to the sample reservoir and initiating the Lab VIEW control program. Once the sample has been concentrated down to ~5 mL, 10 mL of 0.002% (v/v) Tween 20 was added to the sample reservoir aid in sample elution. The concentrated liquid was collected, added to 1.5 mL Eppendorf tubes, and spun down to be recovered in -0.5 mL of final concentrated sample.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have eluted the concentrated sample from the filter, for yielding a predictable result, namely to obtain the concentrated sample after filtration. See MPEP 2143 (I) D.

Regarding claim 10, Feldsine, in view of Ladisch, teaches the method of claim 8, and Ladisch teaches the filtration is performed using a hydrophilic filter membrane (para [00120] “Finally, concentration of naturally occurring microbiota from 10L of a Wabashi river water sample and 5L of vegetable wash sample was investigated. The sample was vacuum filtered using glass microfiber membrane…before microfiltration on large volume concentrator and C3D using polyethersulfone (0.2 um) hollow fiber membranes.”; para [00152] “The required time to process 400 mL of chicken carcass rinse was 2 h using the commercial, 45 fiber PES modules. Salmonella growth that occurred within this 2-h time period provided a short enrichment step, and helped to maximize the number of viable cells recovered at the end of the process as well as to bring the numbers to detectable levels (103 CFU/mL)…Recovery of viable (living) cells as determined by plating was about 50% of the initial cells measured after prefiltration (Table 11)”; Table 11 “Change in CFU Salmonella as a function of sample processing for chicken carcass rinse (based on n=3)”; note polyethersulfone filters are hydrophilic). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have concentrated the sample using hydrophilic filter membrane such as a hydrophilic polyethersulfone membrane filter, in order to allow microfiltration, which provides the benefit of time effective sample concentration (see para [00120] and [00163] of Ladisch).

Regarding claim 11, Feldsine, in view of Ladisch, teaches the method of claim 8, and Ladisch teaches the filtration is performed using a hydrophilic polyethersulfone (PES) filter membrane (para [00120] “Finally, concentration of naturally occurring microbiota from 10L of a Wabashi river water sample and 5L of vegetable wash sample was investigated. The sample was vacuum filtered using glass microfiber membrane…before microfiltration on large volume concentrator and C3D using polyethersulfone (0.2 µm) hollow fiber membranes.”; para [00152] “The required time to process 400 

Regarding claim 12, Feldsine, in view of Ladisch, teaches the method of claim 8, and Ladisch teaches the nucleic acid amplification reaction comprises a DNA polymerase at a concentration of at least 1.0 U/reaction and a primer at a concentration of at least 0.2 µM (para [00148] “Two different methods were used for DNA extraction from the concentrated samples to test for the effect of PCR inhibitors on Salmonella detection. One milliliter of sample was microwaved at 1,250 W using a Model NN-H965WF microwave (Panasonic, Osaka, Japan) for a total of 3 min, vortexed briefly, and then centrifuged at 14,000 rpm for 1 min. The supernatant was used for DNA templates. For the second procedure, DNA was isolated using a commercially available kit (QIAamp DNA Mini Kit, Qiagen, Venlo, Netherlands). Amplification reactions were performed in a final volume of 20 μl, containing 2 μl of bacterial DNA… 1.5 units of Taq polymerase (New England Biolabs), and 5 pmol each of the forward and reverse primers. The following primer sets were used”; note 5 pmol each of the forward and reverse primers out of a final volume 20 μl amounts to 0.5 pmol/μl of primers, which is equivalent to 0.5 µM). The use of a DNA polymerase at a concentration of at least 1.0 U/reaction and a primer at a 

Regarding claim 16, Feldsine, in view of Ladisch, teaches the method of claim 1, and Feldsine, as evidenced by Kermekchiev, teaches the nucleic acid amplification reagent does not comprise a reagent which is designed to resist DNA polymerase inhibitors (note Feldsine does not teach the amplification comprises any reagent designed to resist DNA polymerase inhibitors; Feldsine uses a Taq polymerase (see para [0086]), which is sensitive to PCR inhibitors from environmental samples (according to Kermekchiev, see Abstract).

Regarding claim 17, Feldsine, in view of Ladisch, teaches the method of claim 1, and Ladisch teaches the method does not include a step of lysing the microorganism (para [0034] “providing rapid and reliable means of detecting a microorganism in a sample, without the need for lysing cells or purifying nucleic acids from cells prior to nucleic acid amplification.”).

Regarding claim 18, Feldsine, in view of Ladisch, teaches the method of claim 1, and Ladisch teaches the method does not further include a step of purifying the nucleic acid from the microorganism (para [0034] “providing rapid and reliable means of detecting a microorganism in a sample, without the need for lysing cells or purifying nucleic acids from cells prior to nucleic acid amplification.”).

Regarding claim 20, Feldsine, in view of Ladisch, teaches the method of claim 1, and Ladisch teaches the method further comprises a step of determining whether an amplification product was .

Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feldsine and Ladisch, as applied to claim 1 above, and further in view of US Pre-Grant Publication No. US 2009/0253142 A1 to Allawi et al. (hereinafter “Allawi”).
Regarding claim 13, Feldsine teaches the method of claim 1, but fails to teach the nucleic acid amplification reaction comprises a probe at a concentration ranging from at least 1.0 µM to about 14 µM.
Allawi teaches a method of nucleic acid amplification (Abstract), wherein the nucleic acid amplification reaction comprises a probe at a concentration of 5µM (para [0201]-[0202] “This example describes a quantitative assay composed of a combination of an INVADER assay and PCR... In this Example, the following six targets were employed: miR-21; miR-126; miR-21; miR-155; U6 RNA; and U24 RNA. The following 10× Oligo mixes were used for each target: reverse primer at 4 uM; forward primer at 4 uM; primer-stacker at 4 uM; probe oligo at 5 uM”). It would have been obvious to one of ordinary 

Regarding claim 15, Feldsine, in view of teaches the method of claim 12, but fails to teach the primer is at a concentration ranging from at least 1.3 µM to about 15 µM.  
Allawi teaches a method of nucleic acid amplification (Abstract), wherein the nucleic acid amplification reaction comprises a primer at a concentration of 4 µM (para [0201]-[0202] “This example describes a quantitative assay composed of a combination of an INVADER assay and PCR... In this Example, the following six targets were employed: miR-21; miR-126; miR-21; miR-155; U6 RNA; and U24 RNA. The following 10× Oligo mixes were used for each target: reverse primer at 4 uM; forward primer at 4 uM; primer-stacker at 4 uM; probe oligo at 5 uM”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a primer at a concentration ranging from at least 1.3 µM to about 15 µM in a nucleic acid amplification for yielding predictable results, for example, to ensure sufficient amount of reagents for the amplification reaction (see MPEP 2143 (I) D).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feldsine and Ladisch, as applied to claim 1 above, and further in view of US Pre-Grant Publication No. US 2005/0064432 A1 to Huang et al. (hereinafter “Huang”).
Regarding claim 14, Feldsine, in view of teaches the method of claim 12, but fails to teach the DNA polymerase is at a concentration ranging from at least 3.4 U/reaction to about 45 U/reaction. 
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feldsine and Ladisch, as applied to claim 1 above, and further in view of Huang and Allawi.
Regarding claim 19, Feldsine teaches the method of claim 1, but fails to teach the nucleic acid amplification reaction comprises a DNA polymerase at a concentration ranging from at least 12 U/reaction to about 21 U/reaction, a primer at a concentration ranging from at least 4.0 µM to about 7.0 µM and a probe at a concentration ranging from at least 3.5 µM to about 7.0 µM. 
Huang teaches a method of nucleic acid amplification (Abstract), wherein the nucleic acid amplification reaction comprises a DNA polymerase at a concentration of 20 U/reaction polymerase (para [0303] “This example illustrates solid-phase sequence specific amplification by transcription…Single-stranded DNA were created by lambda exonuclease digestion of the restricted human Apo E fragments, as previously described in examples 1 and 2. 1 μg of the single-stranded DNA 
Allawi teaches a method of nucleic acid amplification (Abstract), wherein the nucleic acid amplification reaction comprises a primer at a concentration of 4 µM (para [0201]-[0202] “This example describes a quantitative assay composed of a combination of an INVADER assay and PCR... In this Example, the following six targets were employed: miR-21; miR-126; miR-21; miR-155; U6 RNA; and U24 RNA. The following 10× Oligo mixes were used for each target: reverse primer at 4 uM; forward primer at 4 uM; primer-stacker at 4 uM; probe oligo at 5 uM”), and further comprises a probe at a concentration of 5µM (para [0201]-[0202] “This example describes a quantitative assay composed of a combination of an INVADER assay and PCR... In this Example, the following six targets were employed: miR-21; miR-126; miR-21; miR-155; U6 RNA; and U24 RNA. The following 10× Oligo mixes were used for each target: reverse primer at 4 uM; forward primer at 4 uM; primer-stacker at 4 uM; probe oligo at 5 uM”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used of a primer at a concentration ranging from at least 4.0 µM to about 7.0 µM, and a probe at a concentration ranging from at least 3.5 µM to about 7.0 µM in a nucleic acid amplification for yielding predictable results, for example, to ensure sufficient amount of reagents for the amplification reaction (see MPEP 2143 (I) D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637